Citation Nr: 0519924	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to March 1981, September 1990 to May 1991, and March 1995 to 
August 1995, as well as periods of active duty for training 
and inactive duty for training in the U.S. Army National 
Guard and Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for a back 
disability as secondary to a service-connected herniorrhaphy, 
right.  In August 1999, the veteran testified at an RO 
hearing.  The veteran was scheduled for a September 18, 2001 
Board hearing, but did not appear.  The veteran contacted the 
RO on September 10, 2001 stating that he wanted to cancel the 
Board hearing.  However, on September 24, 2001, the veteran's 
representative submitted correspondence that the veteran 
wished to reschedule the hearing.  The Veterans Law Judge 
assigned to the Board hearing denied the veteran's request to 
reschedule.

The record shows that the RO had previously denied service 
connection for a spinal block condition in January 1992, and 
that an appeal from this decision was not perfected.  In 
November 2001, the Board found that the veteran had submitted 
new and material evidence to reopen the claim, but remanded 
the issue of service connection for a back disability for 
additional development.  After the RO provided a VA medical 
examination and additional evidence was submitted, the Board 
determined in February 2003 that additional development was 
still necessary and sent the case to the Board's Evidentiary 
Development Unit.  However, due to a May 2003 decision from 
the United States Court of Appeals for the Federal Circuit 
("Federal Circuit"), Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), a General Counsel opinion, VAOPGCPREC 1-03 (2003), and 
in consideration of other policy matters, the Board 
determined that aside from what was statutorily permitted by 
38 U.S.C.A. §§ 7107(b), 7109(a), all evidentiary development 
would be conducted at the RO level.  Therefore in October 
2003, the Board remanded this case again.  The RO conducted 
the necessary development; and this case is now properly 
before the Board.  

In an undated letter, received by the Board in July 2005, the 
veteran reported that he never received a copy of the March 
2005 Supplemental Statement of the case (SSOC).  The Board 
observes that the March 2005 SSOC was sent to the veteran and 
his appointed representative, the Alabama Department of 
Veterans Affairs.  The SSOC was sent to the veteran's address 
of record which is the same as that provided by the veteran 
in his letter.  There is no indication that the SSOC was 
returned as undeliverable.  Moreover, in May 2005 the 
veteran's representative prepared and submitted a statement 
in support of the case and on the veteran's behalf after 
receipt of the SSOC.  Accordingly, the Board finds that the 
veteran was not prejudiced by nonreceipt of the March 2005. 


FINDINGS OF FACT

The competent medical evidence of record does not show that 
the veteran's back disability is related to service, 
including a spinal anesthesia administered in service.


CONCLUSION OF LAW

A back disability was not incurred in active service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
August 1998 rating decision, a July 1999 statement of the 
case (SOC), and June 2000, November 2002, and March 2005 
supplemental statements of the case (SSOC) that discussed the 
pertinent evidence, and the laws and regulations related to a 
service connection claim for a back disability.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claim.

In addition, in July 2002 and January 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, offered to assist him in obtaining any relevant 
evidence, and requested that he submit any evidence in his 
possession.  These letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letters dated in July 2002 
and January 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claim that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an August 1998 rating decision, the RO denied 
the veteran's service connection claim for a back disability.  
In November 2000, the VCAA became effective.  In July 2002 
and January 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in July 2002 and January 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
subsequent VA letters corrected any procedural errors.  The 
notice was provided by the AOJ prior to the subsequent 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA medical records dated from March 1993 to February 
2004, and private medical records dated from September 1998 
to May 2002.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in December 1991, 
November 1996, July 1998, August 1998, and January 2002, and 
a considered medical opinion regarding the pertinent issues 
in this matter was provided.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for a back disability.  
In a January 1997 statement, the veteran contended that his 
back disability was incurred in service from a spinal block 
he received as part of a hernia operation.  In an August 1999 
RO hearing, he stated that his back pain is in the low part 
of his back on the right side and radiates to his legs 
causing some numbness, and that he has been suffering from 
this pain ever since his spinal tap administered prior to his 
hernia operation in service in 1991.  He stated that before 
he left the hospital he told the doctors that his back was 
bothering him and that they told him to give it a few days; 
however, his back pain instead became worse until finally he 
was diagnosed by a VA doctor as having a herniated disc.  He 
indicated that he believes his back disability was incurred 
in service because he never had a back problem before 
surgery.  He also noted that he has not had any back injuries 
since service.  In a June 2000 statement, the veteran 
indicated that he also had a herniated disc before his spinal 
tap, and that his back went out during a basketball game in 
active duty for training in Texas in 1993 because of the 
herniated disc.  He stated that his records for active duty 
and reserve duty will show that his back problem was ongoing 
since 1990.  In November 2002, the veteran further asserted 
that he injured his right lower back in service in 1990 
carrying mailbags that weighed over 100 pounds.  He stated 
that he went to sick call for his back several times and the 
doctors told him it was sore muscles and gave him pain 
medication.  In sum, the veteran contends that his current 
back disability is directly related to his service, thus 
entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law. 38 C.F.R. § 
3.6(d)(4) (2004).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence shows that the veteran has a current 
back disability.

A November 1996 VA examination report shows a diagnosis of 
chronic lumbar syndrome, uncertain etiology, and scoliosis.  
A November 1996 x-ray examination report on the thoracolumbar 
spine shows normal alignment in the upper lumbar vertebral 
bodies without evidence of a significant scoliosis.  The 
impression was negative scoliosis survey.

A July 1998 VA examination report shows the same diagnosis of 
chronic lumbar syndrome, uncertain etiology and notes that 
the veteran alleges onset after spinal anesthetic block.  

An August 1998 VA examination report shows chronic low back 
pain since spinal anesthesia.  The VA MRI report shows a 
neural arch defect at L4 and spondylosis on the left at that 
level.  A February 1999 addendum to the August 1998 
neurological exam shows that nerve conduction studies of the 
lower extremities including F and H latencies were well 
within normal limits, except for low normal amplitude of 
right peroneal motor action potential and suggest probable 
mild right peroneal axonal neuropathy.  Needle EMG 
examination showed no evidence of active denervation.  

In September 1998, a private MRI of the lumbar spine shows a 
small central herniated nucleus pulposus at L5-S1.

An April 1999 VA outpatient treatment report shows a 
diagnosis of herniated disc.

A December 2001 private examination report shows an 
impression of thoracic strain; history of degenerative disc 
disease of the lumbar spine; and intercostals neuralgia right 
back.  Radiograph and MRI reports showed a negative thoracic 
spine.

A January 2002 VA examination report shows an impression of 
chronic lumbar syndrome with prior MRI scan evidence of small 
central herniated nucleus pulposus at L5-S1, and prior x-ray 
evidence of L4 left spondylosis.  The January 2002 x-ray 
examination report shows an unremarkable lumbar spine.

A January 2002 clinical note shows a diagnosis of 
degenerative joint disease of the back.

In May 2002, a private treatment report shows back strain in 
the L3 area, mild sciatica, and history of herniated nucleus 
pulposus with left sciatica.  A May 2002 private radiology 
report shows minimal scoliosis and evidence of muscle spasm 
with mild degenerative disc changes.

A June 2002 private treatment report shows an impression of 
back pain and history of herniated disc.  The radiology 
report shows neural foraminal stenosis at the L5-S1 level 
caused by lateral annular bulge and facet arthropathy, and 
mild central disk protrusion at the L4-5 and L5-S1 levels 
causing no significant compression of the thecal sac.

A June 2002 private procedure note shows the veteran received 
a lumbar epidural steroid injection for treatment of lumbar 
degenerative disc disease and lumbar radiculopathy.

A June 2003 VA outpatient treatment report shows that current 
diagnoses include degenerative disc disease and general 
osteoarthritis.  The same diagnoses were reported in February 
2004.

The next question is whether there is evidence of an in-
service incurrence of a back disability.  

As noted, the veteran contends that he injured his back 
carrying heavy mailbags in service in 1990, during a 1991 
spinal tap for a hernia operation, and from playing 
basketball during active duty for training in 1993.

The service medical records do not show any 1990 findings of 
a back injury.  A March 4, 1991 nursing assessment shows full 
range of motion of all extremities.  A March 14, 1991 
clinical record shows negative costovertebral angle 
tenderness.  A March 21, 1991 anesthesia clinical record 
shows the veteran was administered a spinal anesthesia at the 
L4-5 and was sent to post anesthetic recovery in good 
condition.  A May 1991 hospital summary shows a repair of a 
right inguinal hernia on March 21, 1991 under spinal 
anesthesia with no postoperative complications.  The veteran 
was noted to have soreness and discomfort in the operative 
area and was then discharged.  On another May 1991 medical 
examination report, the veteran complained of recurrent back 
pain.  The physician noted lower back pain after the 1991 
hernia surgery.

A March 1993 Army medical record shows complaints of right 
side back pain after playing basketball the previous day.  
The examiner noted tenderness in the lumbosacral area, more 
on the right than left, and no spasm.  The diagnosis was 
lumbar strain.

As the evidence shows a present back disability, a spinal 
anesthesia administered in 1991 during active duty service 
with low back pain after surgery, and a diagnosis of lumbar 
strain in 1993, the determinative question becomes whether 
there is any relationship between these events.

A December 2001 private treatment report shows the veteran 
"pulled a muscle" in his back two and a half months ago and 
had pain primarily in the right lower thoracic region.

A January 2002 VA medical examination report shows that based 
on a review of the records, including the veteran's 
complaints of back pain after the hernia surgery, the 
examiner thought that the veteran's claim would be considered 
a possibility.  He indicated that unfortunately he was unable 
to locate any of the anesthesia records regarding the surgery 
for the hernia repair back in March 1991.  He thus stated 
that without any evidence or documentation to the contrary, 
he "would find it difficult to say that there is a 
reasonable degree of medical certainty or even as likely as 
not that his present back complaints can be due to the spinal 
anesthetic agent."  He also noted that on prior x-rays, the 
veteran had a spondylosis defect at L4 on the left to the 
neural arch defect, which he stated almost certainly 
represented a congenital condition.  There are no other 
medical opinions of record addressing the etiology of the 
veteran's back disability.  November 1996 and July 1998 VA 
examination reports indicate that the etiology of the 
veteran's chronic lumbar syndrome was uncertain.  Moreover, 
VA outpatient treatment reports dated in July 1998, August 
1998, June 2003, and November 2003 show complaints of back 
pain after a spinal block for a hernia surgery, but do not 
show that the present back disability is related to the 
surgery.

The Board thus finds that as a whole, the preponderance of 
the evidence is against the veteran's service connection 
claim.  Although the January 2002 examiner stated that the 
veteran's claim was possible, noting that he had not reviewed 
the 1991 anesthesiology report, the service medical records 
show that there were no postoperative complications regarding 
the spinal anesthesia administered in service.  Thus, even 
though the January 2002 examiner did not review the 
anesthesiology report, the report does not offer any medical 
evidence to contradict the examiner's opinion that the 
present back disability is not related to the spinal 
anesthesia.  The Board also notes that even though the 
examiner indicated that he had reviewed the claims file, he 
did not note the 1993 diagnosis of lumbar strain from a 
basketball injury, nor any indication that he thought the 
veteran's back disability was related to thereto.  In fact, 
the Board observes that there was no diagnosis of any disease 
or chronic disability during the veteran's period of active 
duty for training.  Additionally, none of the remaining 
medical evidence of record shows that the veteran's present 
back disability is related to service.  

The veteran also is not entitled to service connection on a 
presumptive basis, as degenerative changes in the spine were 
not noted until August 1998, which is many years after active 
service.  See 38 C.F.R. § 3.307, 3.309.  The Board notes that 
presumptive periods do not apply for the veteran's periods of 
active duty for training and inactive duty for training in 
the Army National Guard and the Army Reserves.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Although the veteran contends that his current back 
disability is related to his service, this determination is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that the veteran's back disability is not related to 
his active service, including a spinal anesthesia 
administered in service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the claim of service connection for a back 
disability is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine, but it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




ORDER

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


